



Exhibit 10.7



THE SCOTTS MIRACLE-GRO COMPANY


[LONG-TERM INCENTIVE PLAN
(As Amended And Restated January 17, 2013)]


[AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN]




NONQUALIFIED STOCK OPTION AWARD AGREEMENT FOR EMPLOYEES


NONQUALIFIED STOCK OPTION GRANTED
TO [Grantee’s Name] ON [Grant Date]


This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award.


1.    DESCRIPTION OF YOUR NONQUALIFIED STOCK OPTION. You have been granted a
Nonqualified Stock Option (“NSO”) to purchase [Number of Common Shares] Shares
at an exercise price of $[Exercise Price] for each Share (“Exercise Price”) on
or before [Day Prior to Tenth Anniversary of Grant Date] (“Expiration Date”).
The Grant Date of the NSO is [Grant Date]. To accept this Award Agreement, you
must return a signed copy of this Award Agreement no later than [Date], to
[Third Party Administrator] (the “Third Party Administrator”) as follows:


[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]


2.
INCORPORATION OF PLAN AND DEFINITIONS.



(a)
This Award Agreement and your NSO are granted pursuant to and in accordance with
The Scotts Miracle-Gro Company Long-Term Incentive Plan as amended and restated
January 17, 2013 (the “Plan”). All provisions of the Plan are incorporated
herein by reference, and your NSO is subject to the terms of the Plan. To the
extent there is a conflict between this Award Agreement and the Plan, the Plan
will govern.



(b)
Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.



3.VESTING. Except as provided in Section 6 of this Award Agreement, the NSO
described in this Award Agreement will vest as follows:


(a)
General Vesting. If your employment continues from the Grant Date until the [__]
anniversary of the Grant Date, in this case [Date] (the “Vesting Date”), your
NSO







--------------------------------------------------------------------------------



described in this Award Agreement will vest (and become exercisable) on the
Vesting Date;


(b)
Accelerated Vesting. Under the following circumstances, the NSO described in
this Award Agreement will vest earlier than the Vesting Date:



(i)
If you Terminate because of your death or because you become Disabled (as
defined below), your NSO described in this Award Agreement will become fully
vested and expire on the Expiration Date. For purposes of this Award Agreement,
“Disabled” means (A) you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, (B) you are, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering Employees of your
employer, or (C) you are determined to be totally disabled by the Social
Security Administration or Railroad Retirement Board;



(ii)
If you Terminate for a reason other than Cause after reaching age [Number] and
completing at least [Number] years of employment with the Company, its
Affiliates and/or its Subsidiaries, your NSO described in this Award Agreement
will become fully vested and expire on the Expiration Date;



(iii)
If you Terminate due to an involuntary Termination by the Company without Cause
no earlier than [Number] days before the Vesting Date, your Termination will be
deemed to have occurred on the Vesting Date such that your NSO described in this
Award Agreement will be deemed to become 100% vested and expire on the
Expiration Date.



(iv)
If there is a Change in Control, your NSO may vest earlier. See the Plan for
further details.



(c)
Cause. For purposes of this Award Agreement, “Cause” means that Grantee has:



(i)
willfully and materially breached the terms of any employment agreement between
the Grantee and the Company;



(ii)
engaged in willful misconduct that has materially injured the business of the
Company or any Subsidiary or Affiliate;



(iii)
willfully committed a material act of fraud or material breach of the Grantee’s
duty of loyalty to the Company or any Subsidiary or Affiliate;




2



--------------------------------------------------------------------------------



(iv)
willfully and continually failed to attempt in good faith to perform the
Grantee’s duties hereunder (other than any such failure resulting from the
Grantee’s incapacity due to physical or mental illness), after written notice
has been delivered to the Grantee by the Company, which notice specifically
identifies the manner in which the Grantee has not attempted in good faith to
perform his duties; or



(v)
been convicted, or plead guilty or nolo contendere for the commission of an act
or acts constituting a felony under the laws of the United States or any state
thereof.



For purposes of subsections (i) - (iv) no act, or failure to act, on the
Grantee’s part shall be deemed “willful” unless, the Company reasonably
determines, in good faith, that it was done, or omitted to be done, by the
Grantee not in good faith and without reasonable belief that his act, or failure
to act, was in the best interest of the Company or any Subsidiary or Affiliate.


4.    RIGHTS BEFORE YOUR NSO IS EXERCISED. You may not vote, or receive any
dividends associated with, the Shares underlying your NSO before your NSO is
exercised with respect to such Shares.


5.
EXERCISING YOUR NSO.



(a)
After your NSO vests, you may exercise the NSO at any time prior to the
Expiration Date. To exercise the NSO you must complete an Exercise Notice on the
form provided by the Company, which is available from Third Party Administrator.
At any one time, you must exercise your NSO to buy no fewer than [Number]
Shares, or, you must exercise the balance of your NSO if the value is less than
[Number] Shares.



(b)
You may use one of the following three methods to exercise your NSO and to pay
any taxes related to that exercise. You will decide on the method at the time of
exercise. If you do not elect one of these methods, the Company will apply the
Broker-Assisted Cashless Exercise and Sell method described below:



(i)
BROKER-ASSISTED CASHLESS EXERCISE AND SELL: If you elect this alternative, you
will be deemed to have simultaneously exercised the NSO and to have sold the
Shares underlying the portion of the NSO you exercised. When the transaction is
complete, you will receive cash (but no Shares) from the broker equal to the
difference between the aggregate Fair Market Value of the Shares deemed to have
been acquired through the exercise minus the aggregate Exercise Price and
related taxes.




3



--------------------------------------------------------------------------------



(ii)
COMBINATION EXERCISE: If you elect this alternative, you will be deemed to have
simultaneously exercised the NSO and to have sold a number of those Shares with
a Fair Market Value equal to the aggregate Exercise Price and for taxes that are
required to be withheld on account of the exercise. When the transaction is
complete, the balance of the Shares subject to the portion of the NSO you
exercised will be transferred to you.



(iii)
EXERCISE AND HOLD: If you elect this alternative, you must pay the full Exercise
Price plus related taxes (in cash, a cash equivalent or in Shares having a Fair
Market Value equal to the Exercise Price and which you have owned for at least
six months before the exercise date). When the transaction is complete, you will
receive the number of Shares purchased.



(c)
You may never exercise your NSO to purchase a fractional Share. Any fractional
Share shall be redeemed for cash equal to the Fair Market Value of such
fractional Share.



6.    EXPIRATION AND FORFEITURE. It is your responsibility to keep track of when
your NSO expires. Your NSO will expire and/or you will forfeit your NSO (i.e.
you will no longer have the right to exercise any portion of your NSO) under
each of the following circumstances:


(a)
General Expiration Rules. In general, your NSO will expire on the Expiration
Date.

  
(b)
Forfeiture Rules. In the following instances, your NSO will expire and you will
forfeit your NSO prior to the Expiration Date:



(i)
If you Terminate before the Vesting Date, except as provided in Section 3 above,
you will forfeit your NSO in its entirety;



(ii)
If you engage in “Conduct That Is Harmful To The Company” (as described below),
you will forfeit your NSO and must return to the Company all Shares and other
amounts you have received through the Plan or this Award Agreement if, without
the Company’s written consent, you do any of the following within [Number] days
before and [Number] days after you Terminate:



1)
You breach any confidentiality, nondisclosure, and/or noncompetition obligations
under any agreement or plan with the Company or any Affiliate or Subsidiary;



2)
You fail or refuse to consult with, supply information to or otherwise cooperate
with the Company or any Affiliate or Subsidiary after having been requested to
do so;




4



--------------------------------------------------------------------------------



3)
You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;



4)
You fail to return all property (other than personal property), including
vehicles, computer or other equipment or electronic devices, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data, formulae or
any other tangible property or document and any and all copies, duplicates or
reproductions that you have produced or received or have otherwise been provided
to you in the course of your employment with the Company or any Affiliate or
Subsidiary; or



5)
You engaged in conduct that the Committee reasonably concludes would have given
rise to a Termination for Cause had it been discovered before you Terminated.



(iii)
If you Terminate for Cause after the Vesting Date, the portion of your NSO that
has not been exercised will be forfeited (whether or not then vested) on the
date you Terminate; or



(iv)
If you Terminate for any other reason after the Vesting Date, the portion of
your NSO that is vested but has not been exercised will expire on the earlier of
the Expiration Date or [Number] days after you Terminate.



7.    AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company
may amend or terminate this Award Agreement or the Plan at any time.


8.    BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive or to exercise the vested portion of your NSO that is unexercised when
you die. This may be done only on the attached Beneficiary Designation Form and
by following the rules described in that Form. The Beneficiary Designation Form
need not be completed now and is not required as a condition of receiving your
Award. If you die without completing a Beneficiary Designation Form or if you do
not complete that Form correctly, your beneficiary will be your surviving spouse
or, if you do not have a surviving spouse, your estate.


9.    TRANSFERRING YOUR NSO. Except as described in Section 8, your NSO may not
be transferred to another person. The Committee may allow you to place your NSO
into a trust established for your benefit or for the benefit of your family.
Contact the Third Party Administrator for further details.


10.    GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.

5



--------------------------------------------------------------------------------





11.    OTHER AGREEMENTS AND POLICIES. Your NSO will be subject to the terms of
any other written agreements between you and the Company or any Affiliate or
Subsidiary to the extent that those other agreements do not directly conflict
with the terms of the Plan or this Award Agreement. Your NSO granted under the
Plan shall be subject to any applicable Company clawback or recoupment policies,
share trading policies and other policies that may be implemented by the Company
from time to time.


12.    ADJUSTMENTS TO YOUR NSO. Subject to the terms of the Plan, your NSO and
the terms of this Award Agreement will be adjusted, if appropriate, to reflect
any change to the Company’s capital structure (e.g., the number of Shares
underlying your NSO and the Exercise Price will be adjusted to reflect a stock
split).


13.    YOUR ACKNOWLEDGMENT OF AND AGREEMENT TO AWARD CONDITIONS


By signing below, you acknowledge and agree that:


(a)    A copy of the Plan has been made available to you;


(b)    You understand and accept the terms and conditions of your NSO;


(c)
You will consent (on your own behalf and on behalf of your beneficiaries and
transferees and without any further consideration) to any necessary change to
your NSO or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your NSO and reduce its value or potential value; and



(d)
You must return a signed copy of this Award Agreement to the address given above
before [Date].





[Grantee’s Name]
THE SCOTTS MIRACLE-GRO COMPANY
 
 
BY:__________________________________
BY:__________________________________
Date signed: ________________________
[Name of Company representative]
 
[Title of Company representative]
 
Date signed:______________________



COLUMBUS/1754172v.3

6

